Name: Commission Regulation (EEC) No 2905/91 of 2 October 1991 fixing for the 1991/92 marketing year the reference price for clementines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/20 Official Journal of the European Communities 3 . 10 . 91 COMMISSION REGULATION (EEC) No 2905/91 of 2 October 1991 fixing for the 1991/92 marketing year the reference price for Clementines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the beginning of the marketing year ;  the amount referred to in paragraph 2 (a) of that Article,  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State, with regard to Article 23 , of the amount referred to in paragraph 2 (a), plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Fruit and Vegetables, Whereas the importance of Clementine production in the Community is such that a reference price must be fixed for that product ; Whereas the period during which Clementines harvested during a given crop year are marketed extends from October to 1 5 May of the following year ; whereas the quantities put on the market at the beginning and at the end of the marketing year represent only a relatively small percentage of that marketed over the whole marketing year ; whereas the reference price should therefore be fixed only for the period running from 1 December to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most suited to the particular nature of the Community market in the product in question ; HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 marketing year, the reference price for fresh Clementines (CN code 0805 20 10) expressed in ecus per 100 kilograms net of packed products of quality class I, of all sizes, shall , for the period 1 December 1991 to 29 February 1992, be : 59,57. Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the amount referred to in para ­ graph 2 (a) of that Article and the standard cost of trans ­ porting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and veg ­ etables, less productivity growth, and Article 2 (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 150, 15. 6. 1991 , p. 8 . This Regulation shall enter into force on 1 December 1991 . 3. 10 . 91 Official Journal of the European Communities No L 276/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission